Citation Nr: 0528217	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-12 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision in which 
the RO denied the veteran's claim for a rating in excess of 
20 percent for bilateral hearing loss.  The veteran filed a 
notice of disagreement (NOD) in March 2002, and the RO issued 
a statement of the case (SOC) in April 2002.  In an April 
2002 rating decision, the RO assigned a 30 percent rating.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in September 
2002.  

As part of his substantive appeal, the veteran also claimed 
the issue of entitlement to a total rating due to individual 
unemployability (TDIU).

In a January 2003 rating decision, the RO denied the 
veteran's claim for a TDIU.  The veteran filed a notice of 
disagreement (NOD) in March 2003, and the RO issued a 
statement of the case (SOC) in June 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later in September 2004.  

In September 2005, the veteran and his daughter testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

The Board finds that RO action on the veteran's claims for an 
increased rating for bilateral hearing loss and for a TDIU is 
warranted.  

Initially, the Board notes that the record includes a cover 
sheet for a telefacsimile, dated the same date as the 
veteran's September 2005 hearing, indicating that 7 
additional pages were being faxed; the cover sheet identified 
the documents as additional evidence, a signed waiver of 
initial RO consideration of the evidence, and a signed 3rd 
party authorization (authorizing discussion of facts 
concerning the veteran's medical condition in the presence of 
his daughter).  However, the claims file only includes the 
one additional page-the signed 3rd party authorization.  As 
the claims on appeal are being remanded for other reasons, 
specified below, the Board finds that, on remand, the RO 
should undertake appropriate action to obtain from the 
veteran copies of the additional evidence he intended to 
submit during his Board hearing.  

Specific to the claim for a higher rating for hearing The 
Board also points out that, during his September 2005 Board 
hearing, the veteran testified that this disorder had 
worsened since his last VA examination.  [Parenthetically, 
the Board notes that the claims file reflects that the last 
documented VA examination for hearing loss was in May 2004, 
although the veteran referred to a VA examination in 2003.]

During the hearing, the veteran testified that he also felt 
his hearing had worsened since the date of a recent private 
examination, which he indicated was approximately 6 months 
prior to the hearing.  He indicated that he now had to read 
lips in order to understand people who were speaking to him.  
If people stood beside him, he could not understand or hear 
them.  His daughter also testified that she has observed that 
the veteran's hearing had worsened.  

Given the veteran's claims of worsening disability, the Board 
finds that further examination of the veteran in connection 
with his claim for increase is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board also finds that medical opinion in connection with 
the veteran's claim for a TDIU also warranted.  In this 
regard, the Board notes that, in June 2004, the veteran 
submitted a handwritten note from "T.J. Craparo, M.D." 
indicating that the veteran was disabled secondary to 
chronic, incapacitating tinnitus and hearing loss, without 
further comment.  Given the additional development on the 
claim for a higher rating for hearing loss, and the current 
medical record, the Board finds that a medical opinion, based 
on examination and consideration of the veteran's documented 
history of the veteran as to whether the veteran's service-
connected disabilities-either individually or in concert-
render him unable to obtain or retain substantially gainful 
employment would be helpful in resolving the claim for a 
TDIU.  Id.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination, by a physician, and an associated 
audiological evaluation, to obtain the information needed to 
resolve the claims on appeal.  The veteran is advised that 
the purpose of any examination requested pursuant to this 
remand is to obtain information or evidence that may be 
dispositive of the claims.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  Hence, failure to report to the 
scheduled examination and evaluation, without good cause, 
will result in a denial of the claims for increase.  See 38 
C.F.R. § 3.655(b) (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination and/or 
audiological evaluation, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination and evaluation sent to him by the pertinent VA 
medical facility(ies) at which they are to take place.   

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to each claim for increase.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claims 
should include consideration of all pertinent evidence, to 
include that which the veteran intended to submit in 
conjunction with his Board hearing (along with a signed 
waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the veteran copies 
of the additional evidence he intended to 
submit during his Board hearing.  All 
copies of records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
audiological evaluation, first, then 
examination by a VA ear, nose, and throat 
physician, at an appropriate VA medical 
facility.  

The audiologist should first conduct 
audiometry and speech discrimination 
testing for purposes of evaluating the 
veteran's left ear hearing loss.  

Then, the physician should examine the 
veteran's ears.  The entire claims file-
to include findings from the audiological 
evaluation-must  be made available to 
the physician designated to examine the 
veteran, and the examination report 
should reflect discussion of his 
documented medical history and 
assertions.  All clinical findings should 
be reported in detail. 

Based on examination and review of the 
record (to include the results of the 
audiological evaluation requested in 
connection with the examination), the 
physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability), that the veteran's service-
connected bilateral hearing loss, either 
alone, or in concert with tinnitus (his 
only other service-connected disability) 
render(s) him unable to obtain or retain 
substantially gainful employment.  

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the significance, if any, of VA 
and non-VA medical evidence of record, 
specifically to include the handwritten 
note from "T.J.C.", M.D., received in 
June 2004, indicating that the veteran 
was disabled secondary to chronic, 
incapacitating tinnitus and hearing loss.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for opinion provided, 
in a printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled evaluation and/or 
examination, the RO must obtain and 
associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the evaluation and the 
examination sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the increased rating 
and TDIU claims on appeal.  If the 
veteran fails to report to the scheduled 
audiological evaluation and/or 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
evidence (to include that which the 
veteran intended to submit in conjunction 
with his Board hearing) and legal 
authority.  

8.  Unless all benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 


